DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
The applicant argues on page 6 of the response that “the light defined in claim 9 and the light defined in claim 10 are different. Claim 9 defines the wavelength of light for exposing the photodegradable film, which is required to be less than 400 nm to avoid the influence of exposure light on the photodegradable layer. Claim 10 defines the wavelength of the photolysis light, which is required to be greater than 400 nm for effective photolysis. Thus, there is no conflict in claims 9-12.” This is not the basis of the rejection of claims 9-12; the rejection is an enablement rejection, not based on any conflicting claim language.
The language of claim 14 is clearer, but has a new indefiniteness problem (see below).
On page 7, the applicant attempts to distinguish over the claimed invention by arguing that “[i]n the solution of Fang, the disconnection is formed on the entire light emitting layer.” Claim 1 recites “irradiating the hole injection layer at a position corresponding to the photodegradable layer with a photolysis light to decompose the photodegradable layer so that the hole injection layer is disconnected between adjacent pixel regions.” There is nothing in the claim language that prevents other layers as well from being disconnected. The applicant is relying on a difference that is not part of the claim scope.
The applicant also argues that in Fang “the disconnection is formed through the cooperation of the photoresist and the photoresist removal solvent. However, in the solution of claim 1, the disconnection is formed on the hole injection layer through the cooperation of the photodegradable layer and the photolysis light.” This is true, and was noted in the Non-Final Office Action, where this deficiency was addressed through the two alternative secondary references in an obviousness (35 USC 103) rejection. 
The applicant argues on page 8 that “in the solution of JP 1195024, a light shielding layer is formed first on the substrate, and then a photo decomposition layer and an ink repellent layer are formed on the light shielding layer. During the exposure, the back side of the substrate is irradiated so that only the photo decomposition layer on the light shielding layer is left. However, in the solution of claim 1, the photolysis light irradiates the hole injection layer at the position corresponding to the photolysis layer, the irradiation direction of the light in JP 1195024 and claim 1 are completely opposite, and the solution of claim 1 does not involve the light shielding layer. It can be learnt that JP1195024 teaches to form the light shielding layer at the position without photolysis, and the light is required to directly irradiate onto the photo decomposition layer. This is completely different from the solution of claim 1.” Claim 1 does not recite a direction of irradiation, and thus the direction of irradiation of the reference can not be different than the recited direction. Claim 1 does not recite a light shielding layer, but does not preclude it; both of these are arguments based on features that are not claimed or required by the claim limitations. Furthermore, JP 1195024 is cited for using photolysis to remove unwanted portions of a deposited layer in a display. The location of the removal is disclosed by Fang, not JP 1195024. 
Additionally, the examiner cited two separate secondary references for the subject matter not present in Fang - JP 1195024 and Chu. The applicant has not addressed Chu at all. Thus even if the applicant’s arguments were persuasive with respect to Fang in view of JP 1195024, the applicant still would not have provided arguments sufficient to overcome the 103 rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 9-12 recite properties of the light to use in the photolysis. However, there is not an explanation of what light should, for example, be used with which material, or other considerations. Thus the specification (page 2) states that “In some embodiments, a wavelength of the light for exposing the photodegradable film is less than 400 nm.  In some embodiments, a wavelength of the photolysis light is greater than 400 nm.” However, the conditions under which either would be used are not explained. “It is the specification, not the knowledge of one skilled in the art, that must supply the novel aspects of an invention in order to constitute adequate enablement.” Genentech, Inc. v. Novo Nordisk A/S, 108 F.3d 1361, 1366 (Fed. Cir.1997). “Although the knowledge of one skilled in the art is indeed relevant, the novel aspect of an invention must be enabled in the patent.” Automotive Tech. V. BMW OF N. Am., 501 F.3d 1274, 1283 (Fed. Cir. 2007).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 15, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 14 recites “forming a cathode layer on a side of the hole injection layer with disconnection distal to the base substrate, wherein the hole injection layer is formed with a disconnection.” Claim 1, from which claim 14 depends, recites “irradiating the hole injection layer at a position corresponding to the photodegradable layer with a photolysis light to decompose the photodegradable layer so that the hole injection layer is disconnected between adjacent pixel regions.” Thus claim 1 recites a method (using electrolysis) to form a disconnection in the hole injection layer, and claim 14 recites that the hole injection layer is formed with a disconnection. These are two separate recitations in the scope of claim 14. Ordinarily, separate recitations in the claims are interpreted to refer to different elements or steps. It is not clear whether these refer to the same or different steps of forming disconnections, or whether these refer to the same or different disconnections. For present purposes, the examiner will assume that it refers to the same forming step and the same disconnection.
Claim 15 recites “the photodegradable layer”, which lacks antecedent basis.
Claim 17 is rejected based on its dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fang, US 2020/0083489, in view of Chu, CN 105609659 and/or JP 11-95024 (submitted by applicant). 
Claim 1: Fang discloses 
forming a pixel defining layer (30) for defining a plurality of pixel regions on a base substrate; 
forming degradable layer (60) between adjacent pixel regions on a side of the pixel defining layer distal to the base substrate; 
forming a hole injection layer (41) on the base substrate on which the photodegradable layer is formed.
Layer 41 is patterned into layer 40 ([0090]), which includes a hole injection layer ([0092]).
Fang discloses removing the layer with etchant rather than with light. However, removal of part of an overlying layer with photolysis was also known in the art. See JP 11-95024, abstract, which discloses that “[a] photolysis type resin layer 3 and an ink-repellent agent layer 4 are formed on a masking film 2, and exposure 5 from the reverse side surface of the formed film 2 in the substrate 1 is conducted to form the ink-repellent agent layer 4 only on the upper surface of the film 2, then ink is sprayed by an ink jet system to form a colored layer 6. Exposure 7 from the surface of the masking film 2 side is carried out thereafter to remove the ink-repellent agent layer 4.”  See also [0025]-[0032], which discloses the process of using the photodegradable material 3 to remove the overlying material. See also Chu, which discloses “release layer 835 is deposited prior to depositing the barrier layer on the contact. under the condition, after all the layers has been deposited, can remove deposition on the layer of a release layer and the barrier layer to expose the contact.” (See page nine of the accompanying document.) Thus it was known in the art to use a photodegradable layer to remove parts of an over-lying layer. It would have been within ordinary skill in the art to substitute a known process for partial removal of material (photolysis) with a photodegradable layer as taught in these references for the (etching) release layer taught by Fang.
Claim 2: the evaporated layer is a hole injection layer. Layer 41 is patterned into layer 40 ([0090]), which includes a hole injection layer ([0092]).
Claim 18: the hole injection layer forms a hollow region at the disconnected location, an orthographic projection of the hollow region on the base substrate and an orthographic projection of the photodegradable layer on the base substrate at least partially overlap with each other. The hollow region is the empty portion that is left after removal of the degradable layer (the same usage the applicant has used in the specification). Compare Fang FIGS. 5 and 6, and it is apparent that there is a large amount of overlap between the hollow portion and the degradable layer 60.
Claim 19: a width of the photodegradable layer is smaller than a width of the pixel defining layer, between adjacent pixel regions (Fang FIG. 6).
Claim 20: Fang shows in FIGS. 4-6 that the degradable layer is with the projection of the pixel defining layer 30, and Fang discloses at [0084] “forming an inverted trapezoidal photoresist 60 on the pixel defining layer 30”, which would suggest that the photoresist is entirely on the pixel defining layer, and thus within its orthographic projection in all directions.
Claim 3: JP 11-95024 discloses that the evaporated layer forms a hollow region at the disconnected location, an orthographic projection of the hollow (empty) region on the base substrate and an orthographic projection of the photodegradable layer on the base substrate at least partially overlap with each other. See FIGS. 1B3 and 1B4.
Claim 4: material of the photodegradable layer comprises a triazene polymer. Chu discloses that “stripping layer adapted to include, but are not limited to polytetrafluoroethylene and other fluorinated polymers, polydimethylsiloxane, graphite, MoS2, photo-degradable aryl triazine polymer and polyimide (for example, excimer laser, duPont5878 (PMDA-ODA), polyimide).”
Claim 5: The thickness of the photodegradable layer is not disclosed. However, changes in dimension are not typically a source of patentable distinction absent unexpected results. MPEP 2144.04(IV). Furthermore, the thickness of the removal layer would have been understood to be result-effective, and those in the art could determine the proper thickness using ordinary skill.
Claim 6: a width of the photodegradable layer is smaller than a width of the pixel defining layer, between adjacent pixel regions (Fang FIG. 6).
Claim 7: Fang shows in FIGS. 4-6 that the degradable layer is with the projection of the pixel defining layer 30, and Fang discloses at [0084] “forming an inverted trapezoidal photoresist 60 on the pixel defining layer 30”, which would suggest that the photoresist is entirely on the pixel defining layer, and thus within its orthographic projection in all directions.
Claim 8: Fang discloses applying the degradable film 60 in a layer, which is then patterned as a photoresist ([0129]-[0130]). This could straightforwardly be applied to the photodegradable layer, except that rather than using a mask to illuminate a photoresist, the mask would be used to illuminate the photodegradable layer. The photodegradable layer can be patterned with light in a very analogous way to the way that the photoresist is patterned.
Claims 9-12: As the prior art discloses the same method (photolysis) and the same material (triazine), those in the art would be expected to use the same laser properties to carry out the photolysis. The frequency and pulse of the laser would be recognized as a result-effective variable that those in the art could adjust using ordinary skill in the art. MPEP 2144.05.
Claim 13: Fang discloses, before forming the pixel defining layer, forming an anode layer (21, Fang FIG. 3) on the base substrate.
Claim 14: Fang discloses forming a cathode layer on a side of the hole injection layer distal to the base substrate (FIG. 7, [0093]), wherein the hole injection layer is formed with a disconnection (FIGS. 6 and 7).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15-17 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Fang. Alternatively, claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Fang in view of Chu and/or JP 11-95024.
Claim 15: Fang discloses a display substrate, comprising a base substrate and a pixel defining layer (30) arranged on the base substrate for defining a plurality of pixel regions, wherein the display substrate further comprises a hole injection layer (40, [0092]) arranged on the pixel defining layer, the hole injection layer being disconnected between adjacent pixel regions (FIG. 6).
Claim 15 also recites that the disconnection is formed by irradiating the hole injection layer at a position corresponding to the photodegradable layer with a photolysis light to decompose the photodegradable layer. This is a product by process limitation, which only limits the claim scope as to the structure resulting from the process. See MPEP 2113. In this case, the only recited structure is the disconnection, which is disclosed by Fang (FIG. 6, [0090]-[0092]). 
Alternatively, removal of part of an overlying layer with photolysis was also known in the art. See JP 11-95024, abstract, which discloses that “[a] photolysis type resin layer 3 and an ink-repellent agent layer 4 are formed on a masking film 2, and exposure 5 from the reverse side surface of the formed film 2 in the substrate 1 is conducted to form the ink-repellent agent layer 4 only on the upper surface of the film 2, then ink is sprayed by an ink jet system to form a colored layer 6. Exposure 7 from the surface of the masking film 2 side is carried out thereafter to remove the ink-repellent agent layer 4.”  See also [0025]-[0032], which discloses the process of using the photodegradable material 3 to remove the overlying material. See also Chu, which discloses “release layer 835 is deposited prior to depositing the barrier layer on the contact. under the condition, after all the layers has been deposited, can remove deposition on the layer of a release layer and the barrier layer to expose the contact.” (See page nine of the accompanying document.) Thus it was known in the art to use a photodegradable layer to remove parts of an over-lying layer. It would have been within ordinary skill in the art to substitute a known process for partial removal of material (photolysis) with a photodegradable layer as taught in these references for the (etching) release layer taught by Fang.
Claim 17: Fang discloses a display device comprising the display substrate according to claim 15 (Fang, abstract).
Claim 16: The display of Fang would be the same as a display substrate manufactured by the method according to claim 1 – a display with disconnections in an evaporated layer (40) over the pixel defining layer. Alternatively, Fang in view of Chu or JP 11-95024 discloses the claimed method, as set forth with respect to claim 1 above, and thus would produce the device formed by this method.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER BRADFORD whose telephone number is (571)270-1596. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571)272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER BRADFORD/Primary Examiner, Art Unit 2897